Citation Nr: 1452036	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-38 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for transient ischemic attacks (TIAs).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to January 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2009 rating decision of the VA Regional Office (RO) in San Diego, California that, in pertinent part, declined to reopen the claim of entitlement to service connection for a disability manifested by transient ischemic attacks (TIAs). 

The Veteran was afforded a Travel Board hearing in October 2011 before the undersigned Veterans Law Judge sitting at San Diego, California.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this case must be remanded for further development.  The Board regrets the delay occasioned by this remand, but finds that this is required to ensure that the Veteran is accorded full due process. 

In an April 2012 Report of Contact, the Veteran indicated that Trinity Medical Center was currently processing her request for medical records.  However, no information from Trinity has been received to date.  The request for information should specifically reference this facility.

Additionally, the Veteran stated during personal hearing that she continued to receive health care at the VA Oceanside facility.  Review of the record discloses that the most recent VA outpatient records date through May 2012, more than two and a half years as of this writing.  Therefore, any additional VA records dating from June 2012 through the present must be retrieved from Oceanside VA and associated with the claims folder and/or Virtual VA. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The appellant should also be requested to provide authorization identifying any other health care provider who has treated her for TIAs since service, to include Trinity Medical Center.  The RO should thereafter secure these records, if any.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she submit authorization identifying all healthcare providers who have treated her for TIAs since service, to include records from the Trinity facility.  VA should request these records when and if proper authorization is received, as appropriate.  All attempts to obtain the records should be documented in the claims folder.

2.  Request VA outpatient clinical records dating from June 2012 through the present from VA Oceanside, California and associate with the claims folder or Virtual VA.  All attempts to obtain the records should be documented in the claims folder

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant a supplemental statement of the case and afford her and her representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

